COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ALEJANDRO HERNANDEZ,                             §               No. 08-21-00158-CV

                                Appellant,         §                  Appeal from the

  v.                                               §             34th Judicial District Court

  VICTOR VAZQUEZ,                                  §             of El Paso County, Texas

                                Appellee.          §               (TC# 2017-DCV0755)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX. R. APP. P. 43.5, for performance of the

judgment and all costs of appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF NOVEMBER, 2022.


                                             SANDEE MARION, Chief Justice (Ret.)

Before Rodriguez, C.J., Alley, J., and Marion, C.J. (Ret.) sitting by assignment